EXHIBIT 10.2

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (this “Agreement”) is made and entered into as of
October 19, 2009 by and among Alfacell Corporation, a Delaware corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

“Advice” has the meaning set forth in Section 6(d).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in the Purchase Agreement.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble.

“Conversion Shares” means the shares of Common Stock issued or issuable upon
conversion of the Notes.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the one hundred and eightieth
(180th) calendar day following the Closing (or, in the event the Commission
reviews and has written comments to the Initial Registration Statement or the
New Registration Statement, the two hundred and tenth (210th) calendar day
following the Closing); provided, however, that if the Company is notified by
the Commission that the Initial Registration Statement or the New Registration
Statement will not be reviewed or is no longer subject to further





--------------------------------------------------------------------------------

review and comments, the Effectiveness Deadline as to such Registration
Statement shall be the fifth (5th) Trading Day following the date on which the
Company is so notified if such date precedes the dates otherwise required above;
provided, further, that if the Effectiveness Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.  With respect to any Remainder Registration
Statement, the Effectiveness Deadline shall be the 90th calendar day following
the date that the Company is eligible to file such Remainder Registration
Statement pursuant to SEC Guidance (or, in the event the Commission reviews and
has written comments to the Remainder Registration Statement, the 120th calendar
day following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance); provided, however, that if the
Company is notified by the Commission that the Remainder Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Deadline as to such Remainder Registration Statement shall be the
fifth (5th) Trading Day following the date on which the Company is so notified
if such date precedes the dates otherwise required above; provided, further,
that if the Effectiveness Deadline falls on a Saturday, Sunday or other day that
the Commission is closed for business, the Effectiveness Deadline shall be
extended to the next Business Day on which the Commission is open for business.

“Effectiveness Period” has the meaning set forth in Section 2(b).

“Event” has the meaning set forth in Section 2(c).

“Event Date” has the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the one hundred twentieth (120th)
calendar day following the Closing, provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.  With respect to any Remainder
Registration Statement, the Filing Deadline shall be the 30th calendar day
following the date that the Company is eligible to file such Remainder
Registration Statement pursuant to SEC Guidance, provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” has the meaning set forth in Section 2(c).

“Losses” has the meaning set forth in Section 5(a).

“New Registration Statement” has the meaning set forth in Section 2(a).





2




--------------------------------------------------------------------------------

“Notes” means the Notes issued pursuant to the Purchase Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the OTC Bulletin Board.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

“Registrable Securities” means all of (i) the Conversion Shares, (ii) the
Warrant Shares and (iii) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the Conversion Shares or Warrant Shares, provided, that the Holder has
completed and delivered to the Company a Selling Stockholder Questionnaire; and
provided, further, that with respect to a particular Holder, such Holder’s
Conversion Shares and Warrant Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale of such shares pursuant
to a Registration Statement or Rule 144 under the Securities Act (in which case,
only such security sold by the Holder shall cease to be a Registrable Security);
or (B) such shares becoming eligible for resale by the Holder under Rule 144
without the requirement for the Company to be in compliance with the current
public information required thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter to such effect, addressed,
delivered and acceptable to the Transfer Agent.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” has the meaning set forth in Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.





3




--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex A hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC
(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

2.

Registration.

(a)

On or prior to the Filing Deadline, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”).  The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to register for resale the Registrable Securities as a secondary
offering) subject to the provisions of Section 2(e).  Notwithstanding the
registration obligations set forth in this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale





4




--------------------------------------------------------------------------------

as a secondary offering on a single registration statement, the Company agrees
to promptly (i) inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendment or
New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, the Manual of Publicly Available
Telephone Interpretations D.29. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities not acquired pursuant to the Purchase Agreement (whether pursuant to
registration rights or otherwise), second by Registrable Securities represented
by Holders of Warrant Shares (applied, in the case that some Warrant Shares may
be registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders) and third by Registrable
Securities represented by Holders of Conversion Shares (applied, in the case
that some Conversion Shares may be registered, to the Holders on a pro rata
basis based on the total number of unregistered Conversion Shares held by such
Holders).  The foregoing sentence is subject to determination by the Commission
that certain Holders must be reduced first based on the number of Conversion
Shares held by such Holders.  In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (i) or (ii) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

(b)

The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement, the New
Registration Statement or the Remainder Registration Statement, as applicable,
no later than the Effectiveness Deadline (including filing with the Commission a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act), and shall use its commercially reasonable
efforts to keep each Registration Statement continuously effective under the
Securities Act until the earlier of (i) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Holders or (ii) the date that all Registrable Securities covered by such
Registration Statement may be sold by non-affiliates without volume or
manner-of-sale restrictions pursuant to Rule 144, and without the requirement
for the Company to be in compliance with the current public information
requirement under Rule 144 as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and reasonably acceptable to
the Company’s transfer agent (the “Effectiveness Period”).  The Company shall
telephonically request effectiveness of a Registration Statement as of 5:00 P.M.
New York City time on a Trading Day.  The Company shall promptly notify the
Holders via facsimile or electronic mail of a “.pdf” format data file of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which date of
confirmation shall initially be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 A.M. New York City time on
the first Trading Day after the Effective Date, file a final Prospectus





5




--------------------------------------------------------------------------------

with the Commission, as required by Rule 424(b).  Failure to so notify the
Holders on or before the second Trading Day after such notification or
effectiveness or failure to file a final Prospectus as aforesaid shall be deemed
an Event under Section 2(c).  

(c)

If: (i) the Initial Registration Statement is not filed with the Commission on
or prior to the Filing Deadline, (ii) the Initial Registration Statement or the
New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason for more than an aggregate of twenty (20) consecutive Trading Days or
forty (40) Trading Days (which need not be consecutive days) during any twelve
(12) month period, or (iv) the Company fails to satisfy the current public
information requirement pursuant to Rule 144(c)(1) as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto), (any such failure or
breach in clauses (i) through (iv) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii) or (iv), the date on which such Event occurs,
or for purposes of clause (iii), the date on which such twenty (20) or forty
(40) calendar day period is exceeded, being referred to as an “Event Date”),
then in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the earlier of (1) the applicable Event is cured or (2) the Registrable
Securities are eligible for resale pursuant to Rule 144 without manner of sale
or volume restrictions, the Company shall pay to each Holder an amount in cash,
as partial liquidated damages and not as a penalty (“Liquidated Damages”), equal
to one percent (1%) of the aggregate purchase price paid by such Holder pursuant
to the Purchase Agreement for any unregistered Registrable Securities then held
by such Holder.  The parties agree that (1) the Company will not be liable for
Liquidated Damages under this Agreement with respect to any Notes, Conversion
Shares, Warrants or Warrant Shares (prior to their issuance), (2)
notwithstanding anything to the contrary herein or in the Purchase Agreement, no
Liquidated Damages shall be payable with respect to any period after the
expiration of the Effectiveness Period (except in respect of an Event described
in Section 2(c)(iv) herein), (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the
Effectiveness Deadline) and in no event shall, the aggregate amount of
Liquidated Damages (excluding Liquidated Damages payable in respect of an Event
described in Section 2(c)(iv) herein) payable to a Holder exceed, in the
aggregate, six percent (6%) of the aggregate purchase price paid by such Holder
pursuant to the Purchase Agreement (twelve percent (12%) if the only Event is
clause (iv)) and (3) in no event shall the Company be liable in any thirty (30)
day period for Liquidated Damages under this Agreement in excess of one percent
(1%) of the aggregate purchase price paid by the Holders pursuant to the
Purchase Agreement.  The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date.  The Company shall not be
liable for Liquidated Damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement due solely to SEC Guidance from the time that it is
determined that such Registrable Securities are not permitted to be registered
until such time as the provisions of this Agreement as to the Remainder
Registration Statements required to be filed hereunder are triggered, in which
case the provisions of this Section 2(c) shall once again apply, if applicable.
 In such case, the Liquidated Damages shall be calculated to only apply to the
percentage of Registrable Securities which are permitted in accordance with SEC
Guidance to be included in such Registration Statement. The Company shall not be
liable for Liquidated Damages under this Agreement for the period that a
Registration Statement is not effective as a result of the requirement that the
Company file a post-effective amendment to such Registration Statement in order
to update the financial statements as required by Section 10(a)(3) of the
Securities Act,





6




--------------------------------------------------------------------------------

provided that the Company uses commercially reasonable efforts to obtain the
effectiveness of such Registration Statement.  The Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to obtain the effectiveness of
the Registration Statement on a timely basis results from the failure of a
Purchaser to timely provide the Company with information requested by the
Company and necessary to complete the Registration Statement in accordance with
the requirements of the Securities Act (in which case the Effectiveness Deadline
would be extended with respect to Registrable Securities held by such
Purchaser).  Notwithstanding any provision of this Agreement to the contrary,
the Company shall be permitted to suspend for one or more periods (provided that
(i) the aggregate length of any one suspension period shall not exceed ten (10)
consecutive Business Days, (ii) the length of all suspension periods in any 365
day period shall not exceed twenty (20) Business Days in the aggregate, and
(iii) there is not more than one suspension period in any thirty calendar day
period; provided further, however, that until the Company meets the eligibility
requirements to use Form S-3, the first thirty (30) calendar days (or the first
forty-five (45) calendar days if the Company is using its best efforts to cause
the effectiveness of the applicable post-effective amendment) of a suspension
due to a full review by the Commission of a post-effective amendment of a
Registration Statement shall not count towards the ten (10) and twenty (20)
Business Day limitations set forth in the preceding clauses (i) and (ii),
respectively) the actions required under paragraph 2(a) of this Agreement to the
extent that the Company’s Board of Directors concludes reasonably and in good
faith that the disclosure of information in the Prospectus is not in the best
interest of the Company.

(d)

Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire not more than five (5) Trading Days following the date of this
Agreement. At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within three (3) Trading Days prior to
the applicable anticipated filing date.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Stockholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
to take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this Section
2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

(e)

In the event that Form S-3 is not  available for the registration of the resale
of Registrable Securities hereunder, the Company shall (i) register the resale
of the Registrable Securities on another appropriate form reasonably acceptable
to the Holders and (ii) undertake to register the Registrable Securities on Form
S-3 promptly after such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.  The Purchasers
acknowledge that at the time of the Closing and at the time of the Filing
Deadline the Company will not be eligible to use a Form S-3 to register the
resale of the Registrable Securities.





7




--------------------------------------------------------------------------------

3.

Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)

Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for amendments
or supplements required by the Company filing Annual Reports on Form 10-K, and
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports), (i) furnish to the Holder copies of such Registration
Statement, Prospectus or amendment or supplement thereto, as proposed to be
filed, which documents will be subject to the review of such Holder (it being
acknowledged and agreed that if a Holder does not object to or comment on the
aforementioned documents within such five (5) Trading Day or one (1) Trading Day
period, as the case may be, then the Holder shall be deemed to have consented to
and approved the use of such documents) and (ii) use commercially reasonable
efforts to cause its officers and directors, counsel and independent registered
public accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act.  The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which a Holder reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the five (5) Trading Day or one (1)
Trading Day period described above, as applicable.  

(b)

(i)  Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Conversion Shares or the Warrant Shares (including in accordance with
Rule 172 under the Securities Act), and each Purchaser agrees to dispose of
Registrable Securities in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

(c)

Notify the Holders (which notice shall, pursuant to clauses (iii) through (vi)
hereof, be accompanied by an instruction to suspend the use of the Prospectus
until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than one





8




--------------------------------------------------------------------------------

(1) Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one (1) Trading Day following the
day: (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on any
Registration Statement (in which case the Company shall provide to each of the
Holders true and complete copies of all comments that pertain to the Holders as
a “Selling Stockholder” and all written responses thereto, but not information
that the Company believes would constitute material and non-public information);
and (C) with respect to each Registration Statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders”; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and (vi)
of the occurrence or existence of any pending corporate development with respect
to the Company that the Company believes may be material and that, in the
determination of the Company, makes it not in the best interest of the Company
to allow continued availability of a Registration Statement or Prospectus,
provided that, any and all such information shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law; and provided, further, that notwithstanding each
Holder’s agreement to keep such information confidential, each such Holder makes
no acknowledgement that any such information is material, non-public
information.

(d)

Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e)

If requested by a Holder, furnish to such Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(f)

Prior to any resale of Registrable Securities by a Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or





9




--------------------------------------------------------------------------------

things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

(g)

If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and under law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may reasonably request.  

(h)

Following the occurrence of any event contemplated by Section 3(c), as promptly
as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.  If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus.  The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3(h) to suspend the availability of a Registration statement and
Prospectus, subject to the payment of partial Liquidated Damages otherwise
required pursuant to Section 2(c), for a period not to exceed forty (40)
calendar days (which need not be consecutive days) in any twelve (12) month
period.

(i)

The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the common stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company.

4.

Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment





10




--------------------------------------------------------------------------------

under the laws of such jurisdictions as requested by the Holders) and (C) if not
previously paid by the Company in connection with Section 3(j) above, with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to the FINRA Rule 2710, so long as the broker is receiving no more than
a customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in the Transaction Documents, any
legal fees or other costs of the Holders.

5.

Indemnification.

(a)

Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Agreement, except
to the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved  in writing by such Holder expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (B) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(vi), related
to the use by a Holder of an outdated or defective Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of the Advice contemplated and defined
in Section 6(d) below, to the extent that following the receipt of the Advice
the misstatement or omission giving rise to such Loss would have been corrected
or (C) to the extent that any such Losses arise out of the Purchaser’s (or any
other indemnified Person’s) failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required, pursuant to Rule 172
under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or alleged





11




--------------------------------------------------------------------------------

untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement.  The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

(b)

Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (ii) to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in a Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
3(c)(iii)-(vi), to the extent related to the use by such Holder of an outdated
or defective Prospectus after the Company has notified such Holder in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of the Advice contemplated in Section 6(d).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c)

Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the





12




--------------------------------------------------------------------------------

Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties.  The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

(d)

Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
 The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.  

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission and (B) no
contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5.  No person guilty of
fraudulent misrepresentation





13




--------------------------------------------------------------------------------

(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

6.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b)

No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements.  Except and to the extent specified in the Disclosure Letter (as
defined in the Purchase Agreement) to the Purchase Agreement, neither the
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities and the Company shall not prior
to the Effective Date enter into any agreement providing any such right to any
of its security holders. The Company shall not file with the Commission a
registration statement relating to an offering for its own account under the
Securities Act of any of its equity securities other than a registration
statement on Form S-8 or, in connection with an acquisition, on Form S-4 until
the earlier of (i) the date that is thirty (30) days after the Initial
Registration Statement or New Registration Statement, as the case may be, is
declared effective or (ii) the date that all Registrable Securities are eligible
for resale by non-affiliates without volume or manner of sale restrictions under
Rule 144 and without the requirement for the Company to be in compliance with
the current public information requirements under Rule 144. For the avoidance of
doubt, the Company shall not be prohibited from preparing and filing with the
Commission a registration statement relating to an offering of Common Stock by
existing stockholders of the Company under the Securities Act pursuant to the
terms of registration rights held by such stockholder or from filing amendments
to registration statements filed prior to the date of this Agreement.

(c)

Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

(d)

Discontinued Disposition.  By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(vi), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.    The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable.  The Company agrees and acknowledges that
any periods during which the Holder is required to discontinue the disposition
of the Registrable Securities hereunder shall be subject to the provisions of
Section 2(c).





14




--------------------------------------------------------------------------------

(e)

No Inconsistent Agreements.  The Company has not entered, as of the date hereof,
nor shall the Company, on or after the date hereof, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof except and to the extent specified in the Disclosure Letter to
the Purchase Agreement.

(f)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the Registrable Securities then outstanding
and issuable, provided that any party may give a waiver as to itself.
 Notwithstanding the foregoing,  a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

(g)

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.  

(h)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  The Company may not assign its rights (except by merger or
in connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the Registrable Securities then outstanding and issuable.
 Each Holder may assign its respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement; provided in each case that
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights and related obligations under this Agreement, and for the transferee or
assignee to assume such obligations, and a copy of such agreement is furnished
to the Company within a reasonable time after such assignment, (ii) the Company
is, within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.

(i)

Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(j)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement.  





15




--------------------------------------------------------------------------------

(k)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m)

Headings.  The headings in this Agreement are for convenience only and shall not
limit or otherwise affect  the meaning hereof.

(n)

Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Investor Rights Agreement for the purpose of closing a transaction with multiple
Purchasers and not because it was required or requested to do so by any
Purchaser.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





16




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.

 

ALFACELL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Charles Muniz

 

 

Name: Charles Muniz

 

 

Title: President, Chief Executive Officer and Chief Financial Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

EUROPA INTERNATIONAL, INC.

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Fred Knoll

 

Name:  

Fred Knoll

 

Title:

Knoll Capital Management, Investment Manager for Europa Int’l, Inc.

 

 

 

 

ADDRESS FOR NOTICE:

 

 

 

c/o Knoll Capital Management

 

1114 Avenue of the Americas, 45th Fl

 

New York, NY 10036

 

Attn: Fred Knoll

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

CHARLES MUNIZ

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Charles Muniz

 

Name:  

Charles Muniz

 

Title:

 

 

 

 

 

ADDRESS FOR NOTICE:

 

 

 

2358 S Ocean Blvd

 

Highland Beach, FL 33487

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

UNILAB LP

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ F. Patrick Ostronic

 

Name:  

F. Patrick Ostronic

 

Title:

Director, Unilab GP Inc., General Partner for Unilab LP

 

 

 

 

ADDRESS FOR NOTICE:

 

 

 

c/o USPI, 966 Hungerford Drive, Ste 3B, Rockville, MD 20854














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

MARY M. MCCASH TRUST DECLARATION DECLARED OCTOBER 20, 2008

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Mary M. McCash

 

Name:

Mary M. McCash

 

Title:

Trustee

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

5660 Rush Road

 

Conover, Wisconsin 54519

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

THE MICHAEL J. MCCASH LIVING TRUST

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Michael J. McCash

 

Name:

Michael J. McCash

 

Title:

Trustee and Grantor

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

N 3810 South Grand Oak Road

 

Iron Mountain, Michigan 4801

 

 

 














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

COLLEEN A. LOWE

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Colleen A. Lowe

 

Name:

Colleen A. Lowe

 

Title:

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

13639 Bridle Trail Rd.

 

Draper, Utah 84020














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

CORINNE M. POQUETTE

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ Corinne M. Poquette

 

Name:

Corinne M. Poquette

 

Title:

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

W 4454 County Road 573

 

Kulcan, Michigan 49892











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first written above.




 

NAME OF INVESTING ENTITY

 

 

 

 

DAVID J. MCCASH

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

 

By:

/s/ David J. McCash

 

Name:

David J. McCash

 

Title:

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

716 Hillcrest Drive

    

Iron Mountain, Michigan 4980

















--------------------------------------------------------------------------------







ANNEX A

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE




The undersigned holder of shares of the common stock, par value $0.001 per share
of Alfacell Corporation (the “Company”) issued pursuant to a certain Securities
Purchase Agreement by and among the Company and the Purchasers named therein,
dated as of October 19, 2009 (the “Agreement”), understands that the Company
intends to file with the Securities and Exchange Commission a registration
statement on Form S-3 (the “Resale Registration Statement”) for the registration
and the resale under Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities in accordance with the terms of
the Agreement. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.




In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below).  Holders
must complete and deliver this Notice and Questionnaire in order to be named as
selling stockholders in the Prospectus.  Holders of Registrable Securities who
do not complete, execute and return this Notice and Questionnaire within three
(3) Trading Days following the date of the Agreement (1) will not be named as
selling stockholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.




Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus.  Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
 The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.




The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:







QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Stockholder:

 

 














--------------------------------------------------------------------------------







(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Stockholder:

__________________________________________________________________________________

__________________________________________________________________________________

__________________________________________________________________________________

Telephone:

_______________________________________________________________________

Fax:

______________________________________________________________________________

Contact Person:

_____________________________________________________________________

E-mail address of Contact Person:

______________________________________________________




3.  Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

(a)

Type and Number of Registrable Securities beneficially owned and issued pursuant
to the Agreement:

 

 

 

 




(b)

Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

 

 

 




4.  Broker-Dealer Status:

(a)

Are you a broker-dealer?

Yes   ¨   No   ¨

(b)

If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for

investment banking services to the Company?

Yes   ¨   No   ¨











--------------------------------------------------------------------------------







Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

(c)

Are you an affiliate of a broker-dealer?

Yes   ¨   No   ¨

Note:

If yes, provide a narrative explanation below:

 

 

 




(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes   ¨   No   ¨

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and amount of other securities beneficially owned:

 

 

 




6.  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 

 




***********











--------------------------------------------------------------------------------







The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
 In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus.
 The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Investor Rights Agreement and any
amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective.  One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date.  The issuer was advised that
the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made.  There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated:

 

Beneficial Owner:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:




Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Nithya B. Das

Fax: 212-355-3333

Email: nbdas@goodwinprocter.com









